       Case 1:19-cv-05226-KPF Document 100 Filed 05/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY CASIANO,

                           Plaintiff,

                     v.

CAPT. THEAGRE, NO. 1851;
CORRECTIONAL OFFICER K. LUTON,
NO. 5144; CORRECTIONAL OFFICER                         19 Civ 5226 (KPF)
FOOTS, NO. 5509; CORRECTIONAL
                                                            ORDER
OFFICER M.H. FORM, NO. 4016;
CORRECTIONAL OFFICER RUCKER, NO.
2398; JOHN DOE – CORRECTIONAL
OFFICER, AS YET UNIDENTIFIED; THE
CITY OF NEW YORK; DEPARTMENT OF
CORRECTION,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court understands that Defendants have produced to Plaintiff a CD

containing video footage that is material to Plaintiff’s case. (Dkt. #98). Officials

at the Auburn Correctional Facility are hereby ORDERED to procure promptly

equipment that will permit Plaintiff to view the video footage contained on that

CD. Officials at the Auburn Correctional Facility are further ORDERED to

permit Plaintiff to use this equipment to view the video footage as quickly as is

possible.

SO ORDERED.

Dated: May 20, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
       Case 1:19-cv-05226-KPF Document 100 Filed 05/20/20 Page 2 of 2



Sent by First Class Mail to:

Anthony Casiano
NYSID: 02010485Z
DIN No. 19A2659
Auburn Correctional Facility
P.O. Box 618
Auburn, NY 13024




                                     2
